The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 6, 2014

                                      No. 04-14-00246-CR

                                 Destyn David FREDERICK,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-09-00041-CRL
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
       Appellant’s brief was due on July 16, 2014. On July 21, 2014, the clerk of this court sent
appellant’s counsel a letter advising him that the brief was late. Appellant’s brief, however, has
not been filed.

        We ORDER appellant’s attorney to file appellant’s brief on or before August 21, 2014. If
appellant’s brief is not filed by that date, we will abate this appeal to the trial court for an
abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings may also be initiated
against appellant’s attorney. Id. 38.8(b)(4).


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court